       CASE 0:18-cv-03263-WMW-BRT Doc. 5-3 Filed 12/19/18 Page 1 of 6




CASE 0:18-cv-03263 WMV-BRT Woodward v. Vogelsberg et al




                                  EXHIBITS #A027THRU A029


                  AFFIDAVIT FROM MICHAEL KESSLER OWNER INTERNATIONAL
                        SHOWING DELIBERATE CUTS MADE TO Cl AUDIO
  CASE 0:18-cv-03263-WMW-BRT Doc. 5-3 Filed 12/19/18 Page 2 of 6




                             AFFIDAVIT


1. I am the president of MICHAEL G. KESSLER & ASSOCIATES, LTD.,

  (hereinafter "MGKA" d/b/a KESSLER INTERNATIONAL). MGKA is

  a forensic accounting, digital forensics and Investigative firm

  headquartered and licensed in New York State with licensed

  offices worldwide. Among the services MGKA provides are digital

  forensics and consulting for multi-national corporations, law firms

  and individuals. 1 am a Certified Forensic Accountant, Certified

  Fraud Examiner, Board Certified Forensic Examiner, Certified

  Internal Controls Auditor, Certified Law Enforcement Auditor,

  Certified Construction Auditor and a Digital Forensics Certified

  Practitioner. I am also a Fellow of the American College of Forensic

  Examiners Institute (FACFEI) and a Diplomate of the Forensic

  Accounting Board of Forensic Accounting. I have served on the

  Litigation Forensics Board of the National Association of Certified

   Valuation Analysts and as the Chairperson on the board of the

  American College of Forensic Examiners International - Executive

  Board of Forensic Accounting. Currently, I serve on the Board of

  the Association of Inspector Generals and am the Ethics Chair for

  the Digital Forensics Certification Board.
  CASE 0:18-cv-03263-WMW-BRT Doc. 5-3 Filed 12/19/18 Page 3 of 6




  In 1973, I began working as an accountant/computer examiner and

  have been President of MGKA since 1988. Prior to going into

  private practice, I was employed as Deputy Inspector General for

  The New York Metropolitan Transportation Authority; Chief of

  Investigations for the New York State Department of Taxation;

  Director of the New York State Department of Taxation's Revenue

  Crimes Bureau; Assistant Chief Auditor/Investigator for the New

  York State Special Prosecutor(New York State Attorney General);

  and by Blue Cross of Greater New York as a senior auditor.




  My firm is frequently hired by financial institutions, companies, law

  firms and individuals to conduct digital forensics on files as well as

  opine on various findings. In addition, I have served as a

  consultant to the US Department of Justice - US Attorney's Office,

  Federal Bureau of Investigation, United States Postal Inspection

  Service, San Bernardino Grand Jury, Nassau County District

  Attorney, York County District Attorney and have represented

  other governmental and municipal entities both nationally and

  internationally. My current position with the company requires me

  to examine all reports and work with the staff to make sure all

  reports are complete.

2. My firm was retained in August 2014 by John Stephen Woodward to

  examine and analyze certain evidence used against him in the
CASE 0:18-cv-03263-WMW-BRT Doc. 5-3 Filed 12/19/18 Page 4 of 6
      CASE 0:18-cv-03263-WMW-BRT Doc. 5-3 Filed 12/19/18 Page 5 of 6




      criminal case in Rice County, MN (docket 66 CR 10 2907). The

      evidence presented for examination was two covert audio

      recordings. Mr. Woodward informed my office that he suspected the

      audio recordings were tampered with and missing and significant

      exculpatory section from both of them.

   3. It is my understanding and belief that Mr. Woodward working with

      his attorney subpoenaed the prison video that coincided with the

      covert audio recordings. Upon information and belief these videos

      was withheld from Mr. Woodward prior to and during his trial.




   We were provided with the subpoenaed files and analyzed one against

   the other.


   4. As noted in our forensic report prepared by Digital Forensics

      Examiner Cindy Wu and supervised by me, the audio and video could

      not be aligned and was found significantly different.

   5. As we have told Mr. Woodward's counsel (Kirk Anderson, Esq) we

      uncovered that 18 minutes of the audio were missing from multiple

      areas. It is undeniable that someone tampered with the evidence.


Sworn to this 11 day of July 2016.




Michael G. Kessler                                 .....   KELLY MATTMULLER
                                                    Notary Public - State of New York
                                                            No. 01MA6104672
                                                      Qualified In Suffolk County
                                                   Commission Expires Jan, 26,
CASE 0:18-cv-03263-WMW-BRT Doc. 5-3 Filed 12/19/18 Page 6 of 6




  f'l^J iU'r;        ; .! ^:iv'
        10 3icu; ■ ;'iidu^
    :;Vt)K!^ OA^^fO .o'o
V'nUOvj ;liofp:<- M-
